DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amended disclosure received 12/27/2021 is acceptable and has been entered.  

Claim Objections
Claim 1 is objected to because of the following informalities: The term “covers” on line 3 should be replaced with the term “covering” in order to be grammatically correct.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The first occurrence of the term “of” on line 5 should be removed in order to be grammatically correct.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The phrase “the outer surface” lacks proper antecedent basis since such a surface has not been introduced in claim 1; since this is the first time that this feature is being introduced, it is suggested to replace the term “the” in phrase with the term “an”.  The term “and” should be added to the end of line 6 in order to be grammatically correct. The term “into” in line 7 should be replaced with the term “in” in order to be grammatically correct. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: The term “being” in both lines 3 and 5 should be replaced with the term “is” in order to be grammatically correct. The term “a” should be inserted before the phrase “non-overlap state” in line 4 since this is the first time this feature is being introduced. The term “the” in the phrases “the edges” on line 5 should be removed and the term “the” in the phrase “the circumferential direction” in line 6 should be replaced with the term “a” because, although these features are introduced in lines 3 and 4, respectively, the claim is written as an alternative between lines 3-4 or lines 4-6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3: Line 2 recites “an outer peripheral surface of the catheter main body”. However, claim 1 introduces that the catheter main body includes “an outer peripheral surface of a distal end portion”. It is unclear if claim 3 (1) intended to introduce another “outer peripheral surface” or (2) intended to refer to the same outer peripheral surface of claim 1. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend line 2 to recite “[[an]] the outer peripheral surface of the catheter main body”.
Re claim 4: Line 3 recites “the distal end of the sheath”. However, this phrase lacks proper antecedent basis due to the amendments made to claim 1. It is unclear if claim 4 (1) intended to introduce “a distal end” or (2) intended to refer to the “the distal end portion” introduced in claim 1. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend line 3 to recite “the distal end portion of the sheath”. 
Re claim 6: Line 2 recites “the distal end of the catheter main body”. However, this phrase lacks proper antecedent basis due to the amendments made to claim 1. It is unclear if claim 4 (1) intended to introduce “a distal end” or (2) intended to refer to the “the distal end portion” introduced in claim 1. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend line 2 to recite “the distal end portion
Re claim 13: Lines 2-3 recite “an inner surface […] of the sheath”. However, claim 1 introduces that the sheath includes “an inner peripheral surface”. It is unclear if claim 13 (1) intended to introduce an inner surface in addition to the “inner peripheral surface” of claim 1 or (2) intended to refer to the “inner peripheral surface” of claim 1. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend lines 2-3 to recite “[[an]] the inner peripheral surface”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Munsinger (PG PUB 2013/0090624) in view of Spenser et al. (PG PUB 2009/0105653).
Re claim 1, Munsinger discloses a catheter (as seen in Fig 10) comprising: a catheter main body 10 (Fig 4,10) having a longitudinal axis (extending horizontally in Fig 4,10); a sheath 40 (Fig 10) covers the catheter main body and being configured to move along the longitudinal axis with respect to the catheter main body (Para 47-48); and an operating unit 32 (Fig 4) disposed at a proximal end portion of the sheath (since operating unit 32 is found on the proximal end of the catheter main body 10, one of ordinary skill in the art would recognize that this is “disposed at a proximal end portion 
Spenser, however, teaches a main body 14 (Fig 1a-1c; comparable to catheter main body 10 of Munsinger) configured to be pulling into a sheath 12 (Fig 1a-1c; comparable to sheath 40 of Munsinger), the main body including a slit (shaded and labeled in annotated Fig A below as the slit separating fingers 14b+14c from fingers 14a+14d) being formed in an outer peripheral surface of a distal end portion (the portion of the main body 10 that forms the fingers 14a,14b,14c,14d, as seen in Fig 1a,1b) of the main body (as seen in Fig 1a,1b), the slit extends along a longitudinal axis of the main body from a distal end of the slit (to the left in Fig 1a,1b) to a proximal end of the slit (to the right in Fig 1a,1b) (as seen in Fig 1a,1b), the slit extends from the outer peripheral surface of the catheter main body (as seen in Fig 1a,1b) to at least a central axis of the 

    PNG
    media_image1.png
    371
    844
    media_image1.png
    Greyscale

Re claim 2, Munsinger as modified by Spenser in the rejection of claim 1 above discloses that the catheter main body includes a tapered portion (labeled in annotated Fig B below) formed in the distal end portion of the catheter main body and wherein the tapered portion is increased in diameter from a proximal end portion of the catheter main body to the distal end portion of the catheter main body (as seen in Fig 1a of Spenser and Fig B below; Para 43 of Spenser discloses that the four fingers 14a,14b,14c,14d forming the distal end portion “are biased in an open position about an opening 15”). As the entire distal end portion of Munsinger has been replaced with the distal end portion of Spenser in the rejection of claim 1 above, please see the motivation for modification set forth in the rejection of claim 1.   

    PNG
    media_image2.png
    368
    480
    media_image2.png
    Greyscale

Re claim 3, Munsinger as modified by Spenser in the rejection of claim 1 above discloses that the tapered portion is formed by an outer peripheral surface of the catheter main body (as seen in Fig 1a of Spenser and Fig B above).  As the entire distal end portion of Munsinger has been replaced with the distal end portion of Spenser in the rejection of claim 1 above, please see the motivation for modification set forth in the rejection of claim 1.   
Re claim 4, Munsinger as modified by Spenser in the rejection of claim 1 above discloses that the tapered portion includes an outside diameter located between the proximal end of the slit and the distal end of the slit, which is larger than an inside diameter in the distal end of the sheath (as seen in Fig 1a and Fig B above; additionally, Para 43 discloses that “when the locking element 14 is drawn into locking tube 12, prongs 14a, 14b, 14c, 14d are urged inwardly” and therefore the distal end portion must have an outer diameter larger than an inside diameter in the distal end of the sheath). 
Re claim 5, Munsinger discloses all the claimed features except that the sheath includes an opening configured to communicate with the inner peripheral surface and an outer peripheral surface of the sheath, and the opening extends circumferentially around at least a portion of the distal end portion of the sheath. Spenser, however, teaches that the sheath 12/114 (Fig 1a-1c/Fig 11c; comparable to sheath 40 of Munsinger) includes an opening 115 (Fig 11c) configured to communicate with the inner peripheral surface and an outer peripheral surface of the sheath (as seen in Fig 11c; Para 11c), and the opening extends circumferentially around at least a portion of the distal end portion of the sheath (as seen in Fig 11c) for the purpose of providing an advantageous built-in resiliency and snatching a guidewire (Para 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Munsinger to include the sheath with an opening, as taught by Spenser, for the purpose of providing an advantageous built-in resiliency and snatching a guidewire (Para 60).
Re claim 6, Munsinger discloses that a lumen 18 (Fig 4) is formed by communicating from the distal end of the catheter main body to a proximal end of the catheter main body (as seen in Fig 4).  
Re claim 13, Munsinger as modified by Spenser in the rejection of claim 1 above discloses that, in a state (that of Fig 1a of Spenser) in which the distal end portion of the catheter main body is protruded from the distal end portion of the sheath, the slit is 
Munsinger does not disclose that an insertion hole is formed in the sheath, the insertion hole communicates with an inner surface and the outer surface of the sheath, and the insertion hole extends from the distal end portion of the sheath along the longitudinal axis. Spenser, however, teaches that the sheath 12 (Fig 1a-1c; comparable to sheath 40 of Munsinger) includes an insertion hole 115 (Fig 11c; it is noted that although only one of the 5 holes shown in Fig 11c is labeled, they are all insertion hole “115”) formed therein that communicates with an inner surface and an outer surface of the sheath (as seen in Fig 11c), and the insertion hole extends from the distal end portion of the sheath along the longitudinal axis (as seen in Fig 11c, a top end has two insertion holes 115 extending therefrom while a bottom end has at least one insertion hole 115 extending therefrom) for the purpose of providing an advantageous built-in resiliency and snatching a guidewire (Para 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Munsinger to include the sheath with an insertion hole, as taught by Spenser, for the purpose of providing an advantageous built-in resiliency and snatching a guidewire (Para 60). 
Re claim 14, Munsinger as modified by Spenser in the rejection of claim 1 above discloses that in a state in which the distal end portion of the catheter main body is housed in the sheath (as seen in Fig 1c of Spenser), the distal end portion of the catheter main body being elastically deformed such that edges of the slit are in non-overlap state in a circumferential direction (as seen in Fig 1c of Spenser; Para 43 of Spenser discloses that “prongs 14a, 14b, 14c, 14d are urged inwardly” since they normally are “biased in an open position about an opening 15”), or the distal end portion of the catheter main body being elastically deformed such that the edges of the slit are positioned side by side in the circumferential direction (as seen in Fig 1c of Spenser; Para 43 of Spenser discloses that “prongs 14a, 14b, 14c, 14d are urged inwardly” since they normally are “biased in an open position about an opening 15”). As the entire distal end portion of Munsinger has been replaced with the distal end portion of Spenser in the rejection of claim 1 above, please see the motivation for modification set forth in the rejection of claim 1.   
Re claim 15, Munsinger as modified by Spenser in the rejection of claim 1 above discloses that a lumen 18 (Fig 4 of Munsinger) is formed in the catheter main body, the lumen is elongated along the longitudinal axis and opened at the distal end portion of the catheter main body (as seen in Fig 4 of Munsinger), an opening width of the slit (of Spenser) in a circumferential direction is substantially parallel with a diameter of the lumen (as seen in Fig 1a-1c of Spenser). As the entire distal end portion of Munsinger has been replaced with the distal end portion of Spenser in the rejection of claim 1 above, please see the motivation for modification set forth in the rejection of claim 1.   
Response to Arguments
Applicant’s arguments filed 12/27/2021 have been fully considered. Applicant’s argument that claim 7 reads on the elected species is not persuasive for the same reasons as set forth in the last Office Action; that is, claim 7 is directed to a species both structurally and operably different than the elected species. Applicant’s argument directed to the previous 35 USC 102(a)(1) rejections are moot in view of the present 35 USC 103 rejections that utilize above-cited Spenser to teach the amended features. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2013/0317485 to Lupton, PG PUB 20140025086 to Rottenberg et al., PG PUB 2015/0142009 to Ahn and PG PUB 2016/0279393 to Anderson et al. each disclose comparable guidewire retrieval systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783